Title: To Thomas Jefferson from Joseph Alston, 6 July 1808
From: Alston, Joseph
To: Jefferson, Thomas


                  
                     Sir,
                     Oaks—near Geo: Town S.C.July 6th. 1808
                  
                  The Legislature of South-Carolina, deeply impressed with the situation in which the U. States have been placed by the unfounded & arrogant pretensions of the belligerent Powers of Europe; & aware of the force derived; in a Government like our’s, from public opinion; have deemed it incumbent upon them, at the present crisis, to make known to the World their unalterable determination to support the rights & honor of our Country, & to declare their entire approbation of the prudent & dignified course pursued by its Administration. To this manifestation of their own feelings they have been yet further induced by the expression, in other parts of the Union, of contrary sentiments, at a moment when, it is conceived, that a sacrifice of the conflicting opinions of individuals & the animosities of party were demanded alike by sound policy & by patriotism.—
                  The Resolutions I have now the honor to transmit you, obtained, as you will perceive, the unanimous concurrence of both branches of our Legislature. A conclusion, however, from this circumstance, either that there existed among us a perfect unanimity of political opinion, or that the present restrictions upon our commerce were but little felt by us, now be equally erroneous. South-Carolina, like her Sister States, has, to a certain extent, her parties [in] the Legislature, which adopted these Resolutions consisted, to use the distinguishing appelation of the day, of Republicans & of Federalists. But, Sir, however various may be our opinions as to questions of ordinary policy, we should deprecate, as disgraceful to us, the idea of division when the national honor or interests were to be defended.—Of the effects attendant, in all Countries, upon the sudden suspension of trade in this State, from a variety of circumstances, is very far from being insensible. But if the inconveniences or privations resulting to our citizens from the Embargo be great, their patriotism & public virtue are yet greater; & I am persuaded that the members of the Legislature are the faithful organs of their Constituents, when they declare their determination, at every hazard, “to support the General Government in all measures calculated to maintain the rights & support the independence of the United States.”—
                  I have the honor, to be, Sir, very respectfully, yours &c
                  
                     Joseph Alston
                     
                     Sp: Ho: Repr: of S.C—
                  
                Enclosure
                                                
                                                    
                            
                            In the House of RepresentativesJune 28th. 1808.
                        
                     The following Resolutions were submitted & unanimously agreed to—
                     We the Representatives of the People of South Carolina in General assembly met, deeply impressed with the State of our political affairs, and feeling as Freemen ought to feel whose rights have been violated by different Belligerent Nations, conceive it to be our duty at this Crisis, to Come forward and vindicate Republican Institutions from the Charge of Ingratitude, and unequivocally to express our sense of the late measures of our General Government—We see in them a sincere desire to preserve to our Country the Blessings of peace and Independence, Objects so dear to us as to render personal inconvenience and Individual privation matters unworthy of Consideration—Therefore,
                     Resolved, that Thomas Jefferson President of the United States in recommending, and the Congress of the United States in passing the Acts imposing and enforcing the Embargo, have deserved well of their Country—
                     Resolved that it be, and it is hereby recommended to the good Citizens of this State, to give them their aid to carry into execution this Important National measure.
                     Resolved, that this State will to the utmost of its power, & at all Hazards, support the General Government, in all measures Calculated to maintain the Rights & support the Independence of the United States—
                     Resolved that these Resolutions be forthwith transmitted by the President of the Senate, and the Speaker of the House of Representatives of this State, to the President of the United States—
                                                
                            
                            Ordered that the Resolutions be sent to the Senate for their Concurrence
                        By order of the House
                        Richard Gantt
                        
                        Clk of the House of Representatives
                        
                     
                        In the Senate June 29th. 1808
                        Resolved that this House unanimously concur with the Ho: of Representatives
                                             
                     
                            
                            Ordered that the Same be returned to the House of Representatives
                        By Order of the Senate
                        B. H. Saxon
                        
                        C.S.
                        
                     
                        A true Copy of the Resolutions
                     
                     
                        Certified by
                                             
                     
                            Richard Gantt
                            
                        Clk of the Ho: of Reps.
                        
                  
                        
                    